
	
		I
		111th CONGRESS
		2d Session
		H. R. 5077
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Hall of New York
			 (for himself, Mr. Holt,
			 Mr. Peters, and
			 Mrs. Maloney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the alternative minimum tax exemption amount and index such amount for
		  inflation.
	
	
		1.Permanent increased
			 alternative minimum tax exemption amount indexed for inflation
			(a)IncreaseParagraph
			 (1) of section 55(d) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $45,000 ($70,950 in the case of taxable years beginning in 2009)
			 in subparagraph (A) and inserting $100,000, and
				(2)by striking
			 $33,750 ($46,700 in the case of taxable years beginning in 2006)
			 in subparagraph (B) and inserting $75,000.
				(b)Inflation
			 adjustmentSubsection (d) of section 55 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(4)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2010, the dollar amounts in subparagraphs (A) and
				(B) of paragraph (1) shall each be increased by an amount equal to—
						(A)such dollar
				amount, multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
						If any
				amount as adjusted under the preceding sentence is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of
				$100..
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
